internal_revenue_service number release date index number --------------------------- ------------------------------- ------------------------------- ---------------------------------- in re ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc ita b05 plr-123617-11 date date legend taxpayer --------------------------- taxpayer’s ids ----------------- taxable_year ------- dear ------------ this letter responds to your letter dated date requesting an extension of time to make an election under sec_172 of the internal_revenue_code in particular taxpayer requests that taxpayer be granted additional time to make the election under sec_301_9100-3 of the income_tax regulations we rely on the facts and conditions set forth in taxpayer’s submissions dated date taxpayer sustained a net_operating_loss nol in taxable_year taxpayer represents that it relied on a qualified_tax professional to prepare its tax_return and make timely elections taxpayer represents that its accountant did not inform taxpayer of the extended carryback rules under sec_172 and revproc_2009_52 2009_49_irb_744 which provides guidance on making an election under sec_172 taxpayer did not make a timely election to apply the extended nol_carryback under sec_172 sec_172 allows a deduction equal to the aggregate of the nol carryovers and carrybacks to the taxable_year sec_172 provides that an nol for any taxable_year generally must be carried back to each of the years preceding the taxable_year of the nol sec_172 permits a taxpayer to elect to carry back its applicable nol to or years preceding the taxable_year of the applicable nol section plr-123617-11 b h ii provides that the applicable nol means the taxpayer’s nol for a taxable_year ending after date and beginning before date sec_172 provides that the election under sec_172 is required to be made in a manner prescribed by the secretary and must be made by the due_date including extensions for filing the return for the taxpayer’s last taxable_year beginning in sec_301_9100-1 through provide the standards the commissioner of the internal revenue uses to determine whether to grant an extension of time to make statutory and regulatory elections sec_301_9100-1 defines a a statutory election as an election whose due_date is prescribed by statute and b a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides a taxpayer with an automatic_extension of months from the due_date of a timely filed return excluding extensions to make a statutory election provided the taxpayer takes corrective action within that 6-month period under sec_301_9100-2 a taxpayer cannot extend the due_date of a statutory election beyond the extended due_date of the return on which the election should have been made sec_301_9100-3 provides the standard the commissioner of internal revenue uses to determine whether to grant an extension of time to make regulatory elections because the due_date for an election under sec_172 is expressly prescribed by the statutory provision the election is by definition a statutory election within the meaning of sec_301_9100-1 revproc_2009_52 does not dictate the due_date for the election but simply restates the statutory due_date with reference to sec_172 the mere incorporation of a statutory due_date does not change a statutory election into a regulatory election as a statutory election sec_301_9100-2 would apply to determine relief for late elections under sec_172 under sec_301_9100-2 taxpayer would have had to have taken corrective action within months after the unextended due_date for filing its return for taxpayer’s last taxable_year beginning in while the service has authority under sec_301_9100-3 to grant relief in the case of a regulatory election sec_301_9100-3 does not apply in the case of a statutory election accordingly the service does not have authority under sec_301_9100-3 to grant an plr-123617-11 extension to make the statutory election set forth in sec_172 under the given facts information and representations sec_301_9100-3 relief is not available to taxpayer disclaimers except as provided above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to taxpayer sec_6110 k provides that it may not be cited as precedent pursuant to the power_of_attorney submitted by taxpayer a copy of this letter will be sent to taxpayer’s authorized representative sincerely william a jackson branch chief branch office of associate chief_counsel income_tax and accounting
